Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
SPECIAL CIRCUMSTANCES OF THIS APPLICATION
Even if a copending application is Iisted on this instant application or other copending applications or patents and the material information is technically of record in one or more parent or copending applications, the Iarge number of applicant's cases in varying stages of the examination process might result in one or more parent applications not being readily available for review, or material information of record not being readily apparent. Moreover, applications, which may not have any direct relationship, as continuing applications, to other copending applications by the same assignee may not be readily apparent due to the unusually Iarge number of applicant's
Cases.
Applicant should point out such material information to the examiner of the instant application if the criterion for materiality applies, and if the examination record provides applicant reason to believe such information has not been considered by the examiner. This should include a Iisting of all related cases whether previously filed, recently filed, currently being filed, or patented.
If, to the best of applicant's knowledge, applicant has no previous patent or copending application, which would meet the definition of ''material,'' applicant is requested to make a statement of that fact of record.
Any parent application Iabeled as a CIP or Divisional is assumed to claim a patentably distinct invention from the claims of this application and therefore the issue of double patenting has not been considered and the rights to priority are Iimited to the common disclosed subject matter unless it is brought to the examiners attention that some claims are not distinct.

37 CFR 1.56. Duty to disclose information material to patentability.

(b) Under this section, information is material to patentability when it is not cumulative to information already of record or being made of record in the application,
and
(1) It establishes, by itself or in combination with other information, a prima facie case of unpatentability of a claim; or
(2) It refutes, or is inconsistent with, a position the applicant takes in:
(i) Opposing an argument of unpatentability relied on by the Office, or
(ii) Asserting an argument of patentability.

A prima facie case of unpatentability is established when the information compels


Election/Restrictions
Applicant’s election without traverse of group I/species I in the reply filed on 2/1/2022 is acknowledged.  Applicant states that the elected claims 1-7 read on the elected species.  However, the examiner would like to note that the elected embodiment of figures 18-19 do not show any protrusions but instead the specification states that 
 “ [0087] FIGS. 18-19 illustrate a reciprocating saw blade 1630 according to 
another embodiment of the invention.  The illustrated saw blade 1630 is similar 
to the saw blade 30 described above with reference to FIGS. 1-4, and similar 
parts have been given the same reference numbers, plus 1600.” and “[0091] Although not shown, in some embodiments, each of the cutting teeth 1650 
may include a protrusion that inhibits a nail from entering a gullet 1714 and 
contacting a rake face 1710 of an adjacent cutting tooth 1650.”.  

Hence, it is the examiner’s understanding that the same protrusions illustrated on figures 1-4 of the present invention can be included with the embodiment of figures 18-19.
Ex parte Quayle
This application is in condition for allowance except for the presence of claims 8-20 directed to inventions/species non-elected without traverse.  However, in the reply filed 2/1/2022, applicant requests rejoinder of the withdrawn claims if amended to include all the limitations of any allowable elected claims.  Since claim 1 is found to be allowable, this Office action is to give an opportunity to amend the withdrawn claims to include all the limitations of claim 1 into the withdrawn independent claims 8 and 16 or to amend claims 8-20 to be dependent on at least one of claims 1-7.  Alternatively, applicants may cancel all the withdrawn claims.  Applicants are required to review and correct all pending claims for any indefinite issues.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHEN CHOI/Primary Examiner, Art Unit 3724